Citation Nr: 1313463	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to October 1945, and again from September 1950 to August 1953.  He died in December 1995.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection is warranted for the cause of the Veteran's death.  She maintains that the Veteran had wounds of the ear and fingers during the European Theater of World War II and these wounds, according to the appellant, weakened his heart and contributed to cause the Veteran's death.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

A review of the record reveals that the Veteran was not service-connected for any condition at the time of his death.  However, VA failed to provide the appellant an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Since she is alleging that his service-incurred wounds contributed to weaken his heart and cause his death, she is maintaining that these wounds should have been service-connected.  Therefore, the claim is not Hupp compliant and the appellant should be provided the appropriate notice prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC will advise the appellant of an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

2.  Upon completion of the above, readjudicate the appellant's claim on appeal.  If the appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



